Citation Nr: 0125099	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  00-21 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Determination of initial evaluation for residuals of 
debridement of the right knee, currently evaluated as 10 
percent disabling.  

2.  Determination of initial evaluation for residuals of 
debridement of the left knee with osseous arthrosis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1999.  This appeal comes to the Board of Veterans' Appeals 
(Board) from an original rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at St. Petersburg, 
Florida, which granted service connection for residuals of 
debridement of the knees, assigning a 10 percent evaluation 
for the right knee and a noncompensable evaluation for the 
left knee.  During the course of the appeal, the RO, in an 
August 2000 rating action, recharacterized the evaluation of 
the veteran's left knee to include osseous arthrosis and 
increased the evaluation for the left knee disability to 10 
percent disabling.  The veteran appeared before a Decision 
Review Officer at a hearing at the RO in January 2001.

The veteran has appealed from the initial evaluations 
assigned for his service-connected residuals of debridement 
of the knees.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability.  
The Court held that where the issue involves an appeal which 
has been developed from the initial rating assigned following 
a grant of service connection, adjudicators must consider 
whether separate, or "staged" ratings may be assigned for 
separate periods of time.  The Court specifically found that 
framing the issue as "entitlement to an increased rating" did 
not sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating.  Id.  The veteran is not prejudiced 
by the naming of these issues as the Board has not dismissed 
any issue.  The Board notes that the Court has not provided a 
substitute name for this type of issue.  Before the Board may 
execute a staged rating of the veteran's disability, it must 
be determined that there is no prejudice to the veteran to do 
so without remand to the RO for that purpose.  See Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  As the regulations and 
rating criteria have been provided, the Board finds no 
prejudice to the veteran in considering the issues as 
entitlement to higher evaluation on appeal from the initial 
grant of service connection.  

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claims for 
higher evaluations for his right and left knee disabilities 
to the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001) in the first instance; however, the Board 
is not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC 6-96 (1996).



FINDINGS OF FACT

1.  Residuals of debridement of the right knee are manifested 
by arthritic changes, pain, tenderness, limitation of flexion 
to 100 degrees and, together with the left knee disability, a 
15 percent loss of normal function.  

2.  Residuals of debridement of the left knee with osseous 
arthrosis are manifested by arthritic changes, pain, 
tenderness, limitation of flexion to 120 degrees and, 
together with the right knee disability, a 15 percent loss of 
normal function.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of debridement of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.25, 4.26, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes  5003, 5010, 5256, 5257, 
5258, 5259, 5260, 5261 (2001);66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of debridement of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.25, 4.26, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 
5258, 5259, 5260, 5261 (2001);66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA considerations

During the pendency of this appeal, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et. seq. (West Supp. 
2001).  Among other things, this law includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits as well as 
an enhanced duty to assist the veteran in obtaining evidence 
in support of his claim.  The Board notes that the final rule 
implementing the provisions of the VCAA concerning claims for 
benefits governed by part 3 of Title 38, Code of Federal 
Regulations, has been published.  See 66 Fed. Reg. 45,620 et 
seq. (Aug. 29, 2001).  With few exceptions, the VCAA is 
applicable to all claims, as here, filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Board finds that the VA has met its duty to advise and 
notify the veteran in this case.  The evidence of record 
includes the veteran's service medical records, reports of VA 
examinations, and personal statements and testimony made by 
the veteran in support of his claim.  Additionally, the 
veteran was advised and notified of the evidence necessary to 
establish a higher rating in the August 2000 Statement of the 
Case (SOC) and April 2001 Supplemental Statement of the Case 
(SSOC).  See 38 U.S.C.A. §§ 5102, 5103, 5107 (West Supp. 
2001).  Moreover, the RO sent letters to the veteran advising 
him of the type of evidence required to complete his claim 
for an increased rating, and the veteran has responded.  The 
veteran appeared to present testimony at a personal hearing 
in January 2001.  

There is no indication that more recent, relevant medical 
records exist that would indicate a greater degree of 
severity with respect to the service-connected disorders at 
issue in this case than do those already of record.  Thus, 
the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
the issues on appeal, and that the duty to assist veteran has 
been satisfied.  38 U.S.C.A. § 5103A (West Supp. 2001).

Background

The service medical records reflect that the veteran was seen 
for tendonitis and bursitis of the left knee in July 1993.  
An October 1993 X-ray examination of the left knee showed a 
tiny spur on the lateral tibial spine and possibly one on the 
medial tibial spine.  He underwent arthroscopy of the left 
knee and chondromalacia was disclosed.  A 5-degree 
hyperextension of the right knee was also noted.  In July 
1988, the veteran sustained a hyperextension injury of the 
left knee.  In August 1998, he was seen for right knee pain.  
The impression included possible medial meniscal tear versus 
osteochondritis dissecans.  There was trace effusion of the 
left knee with positive patellar ballottement as well as 
medial joint line tenderness.  Full active range of motion, 
negative patellar grind, no ligamentous laxity, negative 
drawer and negative varus/valgus stress were shown.  In 
November 1998, he underwent right knee arthroscopy and 
debridement of the medial meniscus.  The diagnoses included 
right knee medial meniscus tear and chondromalacia of the 
patella.  In January 1999, the veteran had full active range 
of motion of the right knee with no effusion or varus/valgus 
instability.  There was tenderness to palpation of the 
patellar ligament and anteromedial joint and positive 
patellar compression.  Internal derangement of both knees was 
reported in February 1999.  The veteran retired from active 
duty in June 1999.  

Following the veteran's July 1999 claim, the RO, in a 
September 1999 rating decision, granted service connection 
for residuals of debridement of both the right and left 
knees, assigning a 10 percent and a noncompensable evaluation 
respectively.  The veteran disagreed with the evaluations.

At an April 2000 VA examination, the veteran complained of 
medial, lateral and anterior right knee pain, increased right 
knee pain on flexion, especially from using stairs and 
squatting, flare-ups 3-4 times a month with range of motion 
at 0 to 90 degrees, at best, left knee pain worsened by using 
stairs, squatting and flexion and occasional left knee 
swelling.  Range of motion of the knees was from 0 to 125 
degrees, bilaterally.  Both knees were stable to varus and 
valgus stress.  There was no effusion.  There was medial 
joint line pain of the right knee and lateral joint line pain 
of the left knee.  X-ray examinations showed moderate 
arthritic changes including spurring of the tibial spines and 
osteophytes of the patella, bilaterally.  There was no 
significant joint space narrowing and no significant cyst 
formation.  The impression was moderate osseous arthrosis of 
the knees with loss of 45 degrees of flexion considered 
normal for a patient of the veteran's age and status with 
flare-ups.  In an August 2000 rating decision, the RO 
continued the 10 percent evaluation for the right knee and 
increased the evaluation of the left to 10 percent.

At his January 2001 hearing, the veteran testified that his 
knees were constantly painful with the pain increasing with 
activity.  He stated that his knees pop and crack all the 
time and the right knee was limited in motion.  He also 
indicated that there was looseness of the right knee.  

At a March 2001 VA examination, the veteran complained of 
bilateral knee pain primarily in the medial aspects of his 
knees, which he related to bilateral wear and tear.  He 
stated that he could not perform any sports and symptoms 
occurred with weather changes.  He took aspirin for pain that 
occurred daily.  His resting pain level was termed 5 out of 
10, which increased to 7 out of 10 during flare-ups that 
seemed to be related to weather.  Range of motion of the 
right knee was from 0 to 100 degrees.  Range of motion of the 
left knee was from 0 to 120 degrees.  There was 
patellofemoral crepitation of both knees and medial joint 
line tenderness bilaterally.  There was no instability, 
effusion or heat of either knee.  It was noted that an April 
2000 X-ray examination revealed moderate osteoarthritis with 
tibial spine pointing and medial joint space narrowing, 
bilaterally.  The examiner reportedly expected the veteran to 
have a 15 percent loss of "dysfunctional" capacity secondary 
to pain he experienced during a flare-up in both of his knees 
with increased incoordination and weakness with repetitive 
use in his knees.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102); 38 C.F.R. §§ 4.3, 4.7 
(2001).  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2001).  The Board is of the opinion that 
this case presents no evidentiary considerations, except as 
noted below, which would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.  

Because this appeal is from the initial ratings assigned to 
the disabilities upon awarding service connection, consistent 
with the facts found, the ratings may be higher or lower for 
segments of the time under review on appeal, i.e., the 
ratings may be "staged."  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Since these claims are on appeal from the 
initial ratings assigned from 1999, all evidence from 1999 to 
the present has been considered in determining the 
appropriate ratings.  The Board has not found that "staged 
ratings" are warranted in this case for any of the 
evaluations on appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2000), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

According to 38 C.F.R. § 4.59 (2001), painful motion is an 
important factor of  disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); see also Hicks v. 
Brown, 8 Vet. App. 417 (1995).

Arthritis due to trauma, substantiated by X-ray findings, is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a; 
Diagnostic Code 5010 (2001).  Diagnostic Code 5003 for 
degenerative arthritis (hypertrophic or osteoarthritis) 
provides that for degenerative arthritis established by X-ray 
findings, it will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected, to be combined, not 
added.  These 10 percent evaluations are combined, not added, 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Code 5003 (2000).

Diagnostic Codes 5260 and 5261 pertain to limitation of 
motion of the knees.  A 10 percent rating is warranted if the 
evidence shows limitation of flexion to 45 degrees or 
limitation of extension to 10 degrees.  A 20 percent rating 
is warranted if the evidence shows limitation of flexion to 
30 degrees or limitation of extension to 15 degrees.  A 30 
percent rating is warranted for limitation of flexion to 15 
degrees or limitation of extension to 20 degrees.  A 40 
percent rating is warranted for limitation of extension to 30 
degrees.  A 50 percent rating is warranted for limitation of 
extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2001).  Full range of motion of the knee is from 
0 degrees to 140 degrees in flexion and extension.  38 C.F.R. 
§ 4.71, Plate II (2001).  

The Board notes that a number of other diagnostic codes are 
potentially applicable in this case.  For symptomatic 
postoperative residuals of removal of semilunar cartilage, a 
10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (2001).  For dislocation of the semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint, a 20 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2001).  
Knee impairment manifested by slight recurrent subluxation or 
lateral instability warrants a 10 percent rating.  A 20 
percent rating requires moderate recurrent subluxation or 
lateral instability.  A 30 percent rating requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2001).  Diagnostic Code 5256 
provides that where there is ankylosis of the knee at a 
favorable angle, in full extension or slight flexion between 
0 and 10 degrees, a 30 percent evaluation will be assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2001).

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  However, in 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  The General 
Counsel for VA, in a precedent opinion dated July 1, 1997, 
(VAOPGCPREC 23-97) held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  When the knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  The General Counsel in VAOPGCPREC 9-98 held 
that a separate rating for arthritis could also be based on 
X-ray findings and painful motion under 38 C.F.R. § 4.59.  
See also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 
1997).  Where additional disability is shown, a veteran rated 
under 5257 can also be compensated under 5003 and vice versa.

The veteran's bilateral knee disabilities have been evaluated 
as residuals of debridement of both knees with osseous 
arthrosis of the left knee with limitation of flexion under 
Diagnostic Code 5261.  The veteran contends that the severity 
of his service-connected bilateral knee disability is greater 
than reflected by the 10 percent evaluations assigned to each 
knee.  The April 2000 examination revealed loss of 45 degrees 
in flexion with pain during flare-ups and the March 2001 
examination confirmed these findings showing limitation of 
flexion to 100 degrees on the right and 120 degrees on the 
left, crepitation of the knees, and tenderness.  
Nevertheless, the objective findings at that time did not 
include any limitation of knee extension, effusion, 
subluxation, or instability.  The examiner noted a 15 percent 
loss of function of the knees during flare-ups to include 
pain, weakness, and incoordination.  As each knee has been 
evaluated as 10 percent disabling, the combined disability 
evaluation currently assigned for the knees, with the 
bilateral factor considered, is 20 percent.  See 38 C.F.R. 
§§ 4.25, 4.26.  Under the VA's rating scheme, this means that 
his knees are considered to retain 80 percent of their normal 
functional capacity.  With the clinically demonstrated 
disability of the knees at their worst, that is, during 
flare-ups, they are shown to be disabled by 15 percent.  The 
Board finds that the examiner adequately addressed the 
"functional loss" of a musculoskeletal disability under 38 
C.F.R. §§ 4.40 and 4.45 and Deluca; however, there is no 
evidence of record show that it results in such severity as 
to cause impairment that rises to the level of an evaluation 
in excess of 10 percent.  Moreover, factors such as weakness, 
fatigability, or incoordination are not indicated on the 
record to an extent that would support the assignment a 
rating higher than 10 percent, as stated herein. Thus, while 
the Board acknowledges that there is some functional 
impairment, the Board finds that the level of the functional 
impairment of each knee warrants the assignment of the 
minimum compensable evaluation.  

Moreover, although the veteran has complained of recurrent 
instability of the right knee; however, there were no 
objective findings of recurrent subluxation or instability of 
either knee and the clinical data of record does not indicate 
the presence of other manifestations not previously 
considered.  Therefore, VAOPGCPREC 23-97 and VAOPGCPREC 9-98 
do not provide a basis for a separate evaluation herein.

Accordingly, in light of these findings, the Board concludes 
that the preponderance of the evidence does not support 
evaluations in excess of 10 percent for either knee.  Since 
the preponderance of the evidence is against allowance of 
this issue, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b) (West Supp. 2001).


ORDER

An evaluation in excess of 10 percent for residuals of 
debridement of the right knee is denied.  An evaluation in 
excess of 10 percent for residuals of debridement of the left 
knee with osseous arthrosis is denied.  



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

 


